Citation Nr: 0020145	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the middle third of the right femur, with knee impairment and 
shortening of the right leg, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for low back pain 
with degenerative changes, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's case was remanded in July 
1998 to afford the veteran an opportunity to present 
testimony at a Travel Board hearing.  The hearing was 
conducted in June 2000 before the undersigned Board Member.  
The case is again before the Board for appellate review.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his right knee and 
lumbosacral spine disabilities are well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, VA has a 
duty to assist in the development of his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

The veteran submitted his current claim for increased ratings 
in March 1997.  He was afforded a VA examination in April 
1997.  However, the examination findings failed to adequately 
address any additional functional loss the veteran may have 
sustained by virtue of other factors as described in 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

The Board also notes that it has been over three years since 
the veteran's VA examination.  He contended at his June 2000 
hearing that the examination did not fully evaluate his right 
leg and back disabilities.  Moreover, he contended that his 
disabilities had increased in severity since his last 
examination.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  Although the veteran testified that 
he had not received treatment for his 
claimed disabilities, he should be 
contacted and requested to identify the 
names, addresses, and approximate dates 
of treatment for all VA and private 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current extent of his 
service-connected right leg and 
lumbosacral spine disabilities.  The 
claims file and a copy of this remand 
must be made available and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  This 
should include reference to DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


